Exhibit 10.4 THIRD AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT THIS THIRD AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this “ Amendment ”) is effective as of September 4, 2014, by and among OMEGA PROTEIN CORPORATION , a Nevada corporation (the “ Parent ”), and OMEGA PROTEIN, INC. , a Virginia corporation (collectively with the Parent, the “ Borrowers ”), together with the other parties identified as “Obligors” on the signature page hereto and such other parties that may become Obligors hereunder after the date hereof (together with the Borrowers, individually an “ Obligor ”, and collectively the “ Obligors ”) and WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, in its capacity as administrative agent (the “ Administrative Agent ”) for the Secured Parties (as defined below). R E C I T A L S : A.
